Citation Nr: 9902375	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-20 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected post-operative medial meniscectomy of the 
right knee with chronic arthralgia, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected retropatellar pain syndrome of 
the left knee.

3.  Entitlement to an increased (compensable) disability 
rating for a service-connected lipoma of the back.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND

The veteran served on active duty from January 1980 to 
January 1983 and from September 1987 to September 1992.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied entitlement to 
compensable disability ratings for the veterans service-
connected post-operative medial meniscectomy of the right 
knee with chronic arthralgia, retropatellar pain syndrome of 
the left knee, and lipoma of the back.  In a November 1997 
rating decision, the RO granted a 10 percent disability 
rating for the veterans service-connected right knee 
disability.

Left knee

With respect to the service-connected left knee disability, 
the RO received additional relevant evidence, including a 
June 1997 VA report of examination, subsequent to the 
issuance of the most recent (February 1997) statement of the 
case addressing this issue.  Therefore, in accordance with 
38 C.F.R. §§ 19.31 and 19.37, the case is returned to the RO 
for consideration and the issuance of a supplemental 
statement of the case.

The veterans service-connected left knee disorder is 
currently evaluated as noncompensable under Diagnostic Codes 
5014 and 5257.  Diagnostic 5014 requires consideration of 
limitation of motion of the joint.  Consequently, the 
diagnostic codes and general rating criteria (38 C.F.R. 
§§ 4.40, 4.45) pertaining to pain and associated phenomena 
apply to permit additional compensation for pain, less than 
normal movement, more than normal movement, weakness, 
weakened movement, excess fatigability, and pain on movement.  
Johnson v. Brown, 9 Vet. App. 7 (1996); cf. DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The most recent (September 1995 and 
June 1997) VA examination reports did not conform to the 
standards imposed by 38 C.F.R. § 4.40 and 4.45 and emphasized 
by the United States Court of Veterans Appeals (Court) in 
DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995), that 
examination reports specifically account for the functional 
loss, if any, due to pain.  

In DeLuca v. Brown, the Court held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court in DeLuca held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  The Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  The Court also held that the examiner 
should be asked to determine whether the joint exhibits 
weakened movement, excess fatigability or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability or incoordination.  

Because the severity of the veterans service-connected left 
knee disorder is evaluated in part by reference to limitation 
of motion, consideration must be given to the criteria 
discussed in the DeLuca case, and VA is required to obtain 
adequate and competent evidence that will permit an informed 
assessment of whether greater limitation of motion or 
additional functional loss is likely to arise on use or 
during flare-ups.  Therefore, further development is required 
in this regard.

Right knee

The veterans right knee disability is rated pursuant to 
Diagnostic Code 5257, under which the rating depends upon the 
degree of recurrent subluxation or lateral instability.  
During active service, a diagnosis of mild degenerative joint 
disease of the right knee was noted, although it is not clear 
that such diagnosis was confirmed by x-ray.  Subsequent x-
rays of the right knee in April 1993 and May 1994 were 
negative.  Slight narrowing of the medial joint space was 
shown on x-rays in February 1997.  X-rays of the right knee 
were apparently conducted on VA examinations in September 
1995 and June 1997; however, they are not associated with the 
claims folder. 

It is unclear from the medical evidence of record, including 
the x-ray evidence, whether the veteran has arthritis of the 
right knee that is a residual of his in-service medial 
meniscectomy.  Whether arthritis of the right knee is one of 
the residuals of the veterans in-service medial meniscectomy 
is relevant to the rating assignable for those residuals.  
When one injury results in more than one disabling condition, 
each of which would be rated under a different diagnostic 
code, and when none of the symptomatology for any one of the 
different disabling conditions overlaps or is duplicative of 
the symptomatology for another, separate ratings may be 
applied.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
According to a precedent decision of VAs General Counsel, 
separate ratings may be applied for instability of the knee 
under Diagnostic Code 5257 and for limitation of 
motion/arthritis of the knee under Diagnostic Codes 5003, 
5010, 5260, 5261.  VAOPGCPREC 23-97.

Inherent in the veterans complaints relating to the severity 
of his right knee condition is the implied claim that 
arthritis of that knee is one of the residuals of his in-
service medial meniscectomy.  The medical evidence is not 
sufficiently clear on that point to permit an informed 
decision by the Board.  As the veterans service-connected 
right knee disability is now rated under Diagnostic Code 
5257, and as he might have arthritis of the right knee, it is 
appropriate to consider whether any such arthritis is a 
residual of the in-service medial meniscectomy and, if so, 
whether a separate rating is warranted.

Lipoma of the back

With respect to an increased disability rating for service-
connected lipoma of the back, the September 1995 VA 
examination report does not provide the medical information 
necessary for the Board to render findings of medical fact 
regarding the degree of disability resulting from the lipoma.  
Under Diagnostic Code 7819, the condition is to be rated as 
scars or eczema.  The examiner did not make any objective 
medical findings concerning the presence of tenderness or 
pain on objective demonstration.  See 38 C.F.R. § 4.118, 
Diagnostic Codes §§ 7803, 7804, 7805 (1998).  Therefore, 
further development is required.  See Green v. Derwinski, 
1 Vet. App. 121 (1991) (fulfillment of the statutory duty to 
assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).

Accordingly, in order to assure informed appellate review, 
the claim is remanded to the RO for the following:

1.  Request that the veteran provide a 
list of those who have treated him for 
his service-connected left and right 
knee disorders and lipoma of the back 
since 1997.  Request all records of any 
treatment reported by the veteran that 
are not already in the claims file.  

The Board is particularly interested in 
all treatment received at the 
Alexandria, Louisiana, VA Medical 
Center.  With respect to any VA records, 
all records maintained are to be 
requested, to include those maintained 
in paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  

If requests for any private treatment 
records are not successful, tell the 
appellant and his representative so that 
he will have an opportunity to obtain 
and submit the records himself, in 
keeping with his responsibility to 
submit evidence in support of his claim.  
38 CFR 3.159(c).

2.  Obtain and associate with the claims 
folder copies of the September 1995 and 
June 1997 x-ray reports of the veterans 
knees taken in conjunction with his VA 
examinations.  

3.  Schedule the veteran for an 
appropriate VA examination of the knees.  
The examiner should be provided a copy 
of this remand together with the 
veterans entire claims folder, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veterans 
service-connected left and right knee 
disorders.  With particular attention to 
all x-ray reports, the examiner is asked 
to specifically provide an opinion as to 
the following:  If the veteran has 
arthritis of either knee, confirmed by 
x-ray, is it at least as likely as not 
that the arthritis is a residual of the 
service-connected disabilities, i.e., 
post-operative medial meniscectomy of 
the right knee with chronic arthralgia 
and retropatellar pain syndrome of the 
left knee?

The examiner should note the range of 
motion for the knees and should state 
what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the knees are used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should also state whether 
there is any evidence of ankylosis, 
locking, effusion into the joint, or 
recurrent subluxation or lateral 
instability of the knees, and if so, to 
what extent.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5258 
(1998).  

The examiner should further describe in 
detail the veterans postoperative right 
knee scar.  The examiner should note 
whether there is any tenderness or pain 
on objective demonstration or any 
ulceration, and whether or not the scar 
is poorly nourished or superficial or 
causes any limitation of function of the 
right knee.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 
(1998).    

Any indications that the veterans 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, 
such testing or examination is to be 
accomplished.

4.  Schedule the veteran for an 
appropriate VA examination for 
evaluation of the service-connected 
lipoma of the back.  The examiner should 
be provided a copy of this remand 
together with the veterans entire 
claims folder, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  

The examiner should identify all 
residuals of the veterans service-
connected lipoma of the back.  
The examiner should note the size of the 
lipoma and whether there is any 
tenderness or pain on objective 
demonstration and whether or not the 
lipoma imposes any limitation on 
function.  The examiner should further 
note whether there is any disfigurement, 
exfoliation, exudation or itching, and 
if so, to what extent.  38 C.F.R. 
§ 4.118, Diagnostic Code 7819, 7803, 
7804, 7805, 7806 (1998).

Any indications that the veterans 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, 
such testing or examination is to be 
accomplished.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If the requested examinations 
do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998);  see also Stegall v. West, 11 
Vet. App. 268 (1998).

6.  Readjudicate the veterans claims, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examinations.  Readjudicate the knee 
claims, giving consideration to whether 
separate ratings are warranted for any 
limitation of motion of the left or 
right knee, in accordance with governing 
regulations, VAOPGCPREC 23-97, and 
Esteban v. Brown, 6 Vet. App. 259 
(1994).

7.  If the decision with respect to the 
claims remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of 
the case and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument to the RO on 
remand.  Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 
8 Vet. App. 398 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 

- 2 -
